Citation Nr: 0518983	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  96-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to the service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity claimed as secondary 
to the service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity claimed as secondary 
to the service-connected diabetes mellitus.  

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity claimed as secondary 
to the service-connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1962 to August 1968, and from November 1968 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision in which the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for hypertension.

This case also comes to the Board on appeal from a March 2004 
rating decision in which the RO denied service connection for 
peripheral neuropathy in both upper and lower extremities, as 
secondary to the service-connected diabetes mellitus.

In July 2004, the Board remanded the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for hypertension to the RO for additional 
evidentiary development.  

The issues of service connection for peripheral neuropathy of 
the upper and lower extremities are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a March 1987 rating decision, the RO denied the 
veteran's claim of service connection for hypertension.  

2.  The additional evidence received since the March 1987 
decision bears directly and substantially upon the specific 
matter under consideration; is not cumulative of previously 
submitted evidence; and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's currently demonstrated hypertension is 
shown as likely as not to have had its clinical onset during 
his period of military service.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's March 1987 rating 
decision is new and material; thus, the claim of service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2004).  

2.  By extending the benefit of the doubt to the veteran, a 
disability manifested by hypertension is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears that the medical evidence on file is sufficient to 
support reopening and granting the claim of service 
connection for hypertension.  Thus, the Board finds that any 
deficiency in fulfilling the notification and assistance 
requirements of VCAA is moot in light of the favorable 
decision reached herein.  


New and Material Evidence

The veteran is seeking service connection for hypertension.  
He essentially contends that hypertension first manifested 
while he was on active duty.  

In an August 1972 rating decision, the RO denied service 
connection for hypertension.  The RO noted that the veteran 
had a past history of elevated blood pressure readings, but 
found that his most recent examination had been negative for 
hypertension.  That decision was not appealed.  

In a subsequent February 1987 rating decision, the RO again 
denied service connection for hypertension.  The RO noted 
that a recent VA examination conducted in September 1986 
showed that he had a diagnosis of hypertension, but found 
that disability had not been shown to have been incurred in 
or aggravated by either period of the veteran's active 
service.  

After receiving additional medical evidence later that month, 
the RO once again denied the veteran's claim of service 
connection for hypertension in a March 1987 rating decision 
on the basis that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
did not appeal that decision.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2004)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

Since filing to reopen his claim in June 1995, the veteran 
has submitted additional treatment records showing that he 
has been diagnosed with hypertension.  He also submitted 
private medical records showing that he was treated for 
elevated blood pressure in 1975 and 1976.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of service 
connection for hypertension.  


Service Connection

Having reopened the aforementioned claim, the Board will 
proceed to adjudicate it on a de novo basis.  Because the 
benefit sought on appeal is being granted, the Board believes 
that the RO will not be prejudiced by this action.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 U.S.C.A. 1113(b); 38 
C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the question of whether hypertension was 
incurred in service.  

In this regard, the Board notes that the veteran's service 
medical records contain a report of medical examination 
complete for separation in which his blood pressure was found 
to be 124/82.  However, a November 1971 clinical note dated 
several days later shows that his blood pressure was found to 
be 140/80 at that time.  

The next medical evidence of record is a report of VA 
cardiovascular examination conducted in June 1972.  It was 
noted that the veteran had been found to have high blood 
pressure in 1970.  

The examination revealed blood pressure to be 120/80 while 
sitting, 130/95 while standing, and 120/75 while lying down.  
The examiner concluded that the veteran had experienced on 
instance of high blood pressure in the past but that there 
was no evidence of hypertension at present.  

In the report of a VA neuropsychiatric examination conducted 
in July 1972, the veteran reported that he had been told that 
he had hypertension at the time of his separation in November 
1971.  

Thereafter, in an annual physical exam conducted in October 
1974 in which his blood pressure was found to be 142/78.  The 
report of an physical exam conducted in November 1975 
indicates that his blood pressure was found to 140/100, and 
it was noted that his blood pressure would be checked in 
three days.  However, there is no indication in the record as 
to whether that follow-up check was ever conducted.  

Private medical records dated from May 1975 to June 1976 
contain several findings of elevated blood pressure readings 
or borderline hypertension.  

The next relevant medical evidence of record is the report of 
an annual physical examination conducted in October 1982 in 
which he was given a diagnosis of diastolic hypertension.  

Subsequent private medical records include an August 1985 
clinical note indicating that his blood pressure had been 
very well controlled on medication, and a March 1986 clinical 
note indicating that the veteran had a history of 
intermittent borderline hypertension.  

The next treatment records associated with the claims folder 
are dated in 1991 and reflect several diagnoses of 
hypertension.  In addition, the report of VA examination 
conducted in 1995 indicates that the veteran was given a 
diagnosis of hypertension.  

In short, the Board believes that the medical evidence 
demonstrates that the veteran has experienced elevated blood 
pressure readings off and on since shortly before his 
separation from service.  

Although those readings may not be of sufficient severity or 
frequency to establish a conclusive diagnosis of hypertension 
during service or within one year of separation, the Board 
believes his elevated readings to be of sufficient frequency 
through the first two decades following separation to 
establish a continuity of symptomatology between the current 
disability and the first elevated reading obtained in 
service.  

The Board recognizes that there is evidence of record that 
weighs against finding that the veteran's hypertension is 
related to his military service, such as the report of the VA 
cardiology exam conducted in June 1972 in which an examiner 
specifically found that there was no evidence of 
hypertension.  

However, in light of the recurring elevated blood pressure 
readings documented since service, the Board concludes that 
there is at least an approximate balance of positive and 
negative evidence regarding the question of whether the 
veteran's hypertension had its onset during service.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board finds that service connection for 
hypertension is warranted.  



ORDER

As new and material evidence has been submitted, the claim of 
service connection for hypertension is reopened.  

Service connection for hypertension is granted.  



REMAND

The veteran is also seeking service connection for peripheral 
neuropathy in both upper and lower extremities, as secondary 
to his service-connected diabetes mellitus.  

In February 2004, the veteran underwent a VA peripheral 
nerves examination.  The veteran described experiencing 
occasional numbness, burning, and tingling in each extremity, 
but noted that he had not experienced the symptoms for a 
while.  

The examination was found to be within normal limits, but the 
examiner did not a diagnosis of peripheral neuropathy, which 
the examiner described as not being significant at this time.  
The examiner also noted a diagnosis of muscle cramping that 
was more likely than not secondary to poorly controlled 
diabetes.  

The Board believes the findings noted in this examination to 
be somewhat contradictory regarding the question of whether 
the veteran currently suffers from peripheral neuropathy, 
secondary to his diabetes.  

Thus, the Board finds that a remand is necessary so that the 
veteran can undergo another VA examination.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for the claimed 
peripheral neuropathy.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to determine the nature and 
etiology of his claimed peripheral 
neuropathy of the upper and lower 
extremities.  The claims folder should be 
provided to the examiner for review.  Any 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted.  The examiner should conduct a 
thorough examination of the veteran's 
upper lower extremities, and provide a 
diagnosis of any pathology found.  As to 
any peripheral neuropathy found on 
examination, the examiner should 
specifically comment on the etiology of 
that disability.  In particular, the 
examiner should comment on whether, it is 
at least as likely as not that his 
service-connected diabetes mellitus has 
either caused or aggravated the claimed 
peripheral neuropathy.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


